Fourth Court of Appeals
                                      San Antonio, Texas
                                           January 28, 2021

                                         No. 04-20-00399-CV

                                CIRRUS DESIGN CORPORATION,
                                          Appellant

                                                  v.

Sydney BERRA, Individually and as Personal Representative of the Estate of Lee Berra, and on
              behalf of his surviving parents, Philip Berra and Ellen Berra,
                                        Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI01530
                           The Honorable Monique Diaz, Judge Presiding


                                            ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

       Appellant’s motion for extension of time to file its reply brief is GRANTED.
Appellant’s reply brief is due on or before February 17, 2021.

           It is so ORDERED on this 28th day of January, 2021.

                                                                          PER CURAIM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court